IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00058-CR

THOMAS DUANE BLANCHARD,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 12-02861-CRF-272


                           ABATEMENT ORDER


      We have received a notice from counsel for appellant informing us that he has

filed a motion to withdraw in the trial court as counsel for appellant due to pro se

filings by appellant in this Court and conflicting instructions from appellant on how he

wishes to proceed in this appeal.

      We note that the Anders brief referenced in counsel’s motion to withdraw as

appellate counsel has not yet been received in this Court.
        Accordingly, we abate this appeal so that the trial court has full authority to

conduct any necessary hearings and make any necessary rulings, including but not

limited to whether appellant wishes to continue with his appeal, within 30 days of the

date of this Order.

        The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 45 days of the date of this Order. See id.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed August 15, 2013




Blanchard v. State                                                                 Page 2